 

 

Picture 1 [ecl20170630ex101a8e6e9001.jpg]

CLIFFORD CHANCE LLP

Exhibit 10.1.A

 

 

 

 

Execution Version

 

 

 

 

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(a private limited liability company (société à responsibilité limitée)
incorporated for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(a private limited liability company (société à responsibilité limitée)
incorporated for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands)
ECOLAB NL 11 B.V.

(a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of The Netherlands)

 

as Issuers

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

(as Guarantor in respect of the notes issued by Ecolab Lux 1 S.à r.l., Ecolab
Lux 2 S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11 B.V.)

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

as Arranger

and

CITIBANK EUROPE PLC, UK BRANCH

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

as Dealers

 

 

AMENDED AND RESTATED DEALER AGREEMENT

RELATING TO A U.S.$2,000,000,000

EURO COMMERCIAL PAPER PROGRAMME

 

 

 





--------------------------------------------------------------------------------

 

 

CONTENTS

 

1........................................................................................INTERPRETATION2

2..............................................................................................................................ISSUE5

3....................REPRESENTATIONS AND WARRANTIES7

4..........................................COVENANTS AND AGREEMENTS11

5..............................................................CONDITIONS
PRECEDENT16

6......................................TERMINATION AND APPOINTMENT16

7..................................................................................................................NOTICES17

8..........................................................................THIRD
PARTY RIGHTS17

9..................................................................LAW AND
JURISDICTION18

10........................................................................................COUNTERPARTS19

Schedule 1 CONDITION PRECEDENT
DOCUMENTS...............................................................20

Schedule 2 SELLING
RESTRICTIONS...................................................................................22

Schedule 3 PROGRAMME
SUMMARY...................................................................................26

Schedule 4 INCREASE OF MAXIMUM
AMOUNT.....................................................................29

Schedule 5 APPOINTMENT OF NEW
DEALER.........................................................................31

Schedule 6 FORM OF CALCULATION AGENCY
AGREEMENT.................................................33



 

 

 

Clause

Page

 

 

 

 

1.

Interpretation


2

2.

Issue


5

3.

Representations and Warranties


7

4.

Covenants and Agreements


11

5.

Conditions Precedent


16

6.

Termination and Appointment


16

7.

Notices


17

8.

Third Party Rights


17

9.

Law and Jurisdiction


18

10.

Counterparts


19

Schedule 1 Condition Precedent Documents


20

Schedule 2 Selling Restrictions


22

Schedule 3 Programme Summary


26

Schedule 4 Increase of Maximum Amount


29

Schedule 5 Appointment of New Dealer


31

Schedule 6 Form of Calculation Agency Agreement


33

 

 



87441-3-18473-v3.0

 

 

87441-3-18475-v3.0

 

70-40653649

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on 9 June 2017

BETWEEN

(1)



ECOLAB INC., a corporation organised and existing under the laws of the State of
Delaware, having its registered office at 1209 Orange Street, City of
Wilmington, Delaware, U.S.A., registered in the State of Delaware under number
0164814;

(2)



ECOLAB LUX 1 S.À R.L.,  a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.319;

(3)



ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.318;

(4)



ECOLAB NL 10 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56036094;

(5)



ECOLAB NL 11 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56150547,

(each of Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and
Ecolab NL 11 B.V is referred to herein as an "Issuer" and together, the
"Issuers");

(6)



ECOLAB INC., a corporation organised and existing under the laws of the State of
Delaware, having its registered office at 1209 Orange Street, City of
Wilmington, Delaware, U.S.A., registered in the State of Delaware under number
0164814 (the "Guarantor", in respect of Notes issued by Ecolab Lux 1 S.à r.l.,
Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11 B.V.);

(7)



CREDIT SUISSE SECURITIES (EUROPE) LIMITED (the "Arranger"); and

(8)



CITIBANK EUROPE PLC, UK BRANCH and CREDIT SUISSE SECURITIES (EUROPE) LIMITED as
dealers for the Notes to be issued under the Programme (each a "Dealer" and
together, the "Dealers").

WHEREAS

(A)



Ecolab Inc., as Issuer and Guarantor, with certain other issuers and dealers
named therein entered into an amended and restated dealer agreement dated 21
September 2016 (the "Original Agreement") in relation to a euro-commercial paper
programme.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  1  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

(B)



The parties hereto wish to further amend and restate the terms of the Original
Agreement as set out hereunder.

IT IS AGREED as follows:

1.



INTERPRETATION

1.1



Definitions

In this Agreement:

"Agency Agreement" means the amended and restated note agency agreement, dated
the date hereof, between the Issuers, the Guarantor and the Issue and Paying
Agent, providing for the issue of and payment on the Notes, as such agreement
may be amended or supplemented from time to time.

"Agreements" means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause ‎2.1, the Deed of Covenant and
the Agency Agreement.

"Classic Global Note" means a Note in global form which specifies on its face
that it is not a New Global Note, representing an issue of commercial paper of a
like maturity.

"Dealer(s)" means the institution or institutions specified as a Dealer in the
Programme Summary together with any additional institution or institutions
appointed pursuant to Clause ‎6.20 but excluding any institution or institutions
whose appointment has been terminated pursuant to Clause ‎6.19.

"Deed of Covenant" means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to the Agency
Agreement, as such deed may be amended or supplemented from time to time.

"Definitive Note" means a Note in definitive form.

"Disclosure Documents" means, at any particular date, (a) the Information
Memorandum, including all documents incorporated by reference therein and (b) 
any other document delivered by the Issuers or the Guarantor to the Dealer(s)
which the Issuers or the Guarantor have expressly authorised to be distributed
to actual or potential purchasers of Notes.

"Dollar Equivalent" means, on any day:

(a)



in relation to any Dollar Note, the nominal amount of such Note; and

(b)



in relation to any Note denominated or to be denominated in any other currency,
the amount in Dollars which would be required to purchase the nominal amount of
such Note as expressed in such other currency at the spot rate of exchange for
the purchase of such other currency with Dollars quoted by the Issue and Paying
Agent at or about 11.00 a.m. (London time) on such day.

"Dollars" and "U.S.$" denote the lawful currency of the United States of
America; and "Dollar Note" means a Note denominated in Dollars.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  2  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

"Euro", "euro", "EUR" and "€" denote the lawful currency introduced at the start
of the third stage of European Economic and Monetary Union pursuant to the
Treaty on the Functioning of the European Union, as amended from time to time;
and "Euro Note" means a Note denominated in Euro.

"FSMA" means the Financial Services and Markets Act 2000.

"Global Note" means a New Global Note or a Classic Global Note.

"Guarantee" means the deed of guarantee, dated the date hereof, executed by the
Guarantor in respect of the obligations of Ecolab Lux 1 S.à r.l., Ecolab Lux 2
S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11 B.V. under the Notes and the Deed
of Covenant and, where the context so requires, the guarantee and indemnity
contained in that deed.

“ICSDs” means Euroclear Bank S.A./N.V. and Clearsteam Banking S.A.

"Information Memorandum" means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the Issuers, the Guarantor and the Programme, the text of which has been
prepared by or on behalf of the Issuers and the Guarantor for use by the
Dealer(s) in connection with the transactions contemplated by this Agreement.

"Issue and Paying Agent" means Citibank, N.A., London Branch and any successor
issue and paying agent appointed in accordance with the Agency Agreement.

"Japanese Yen" denotes the lawful currency of Japan.

"Loss" means any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses and any value added tax thereon).

"New Global Note" means a Note in global form which specifies on its face that
it is a New Global Note, representing an issue of commercial paper of a like
maturity.

"Note" means a commercial paper note of an Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the relevant Issuer,
the Guarantor, the relevant Dealer(s) and the Issue and Paying Agent and, unless
the context otherwise requires, includes the commercial paper notes represented
by the Global Notes.

"Programme" means the Euro-commercial paper programme established by this
Agreement.

"Programme Summary" means the summary of the particulars of the Programme as set
out in ‎Schedule 3, as such summary may be amended or superseded from time to
time.

"Related Party" means, in respect of any person, any affiliate of that person or
any officer, director, employee or agent of that person or any such affiliate or
any person by whom any of them is controlled for the purposes of the Securities
Act.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  3  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

"relevant jurisdiction" means any one or more of The Netherlands, the Grand
Duchy of Luxembourg, the United Kingdom, the United States and any jurisdiction
from or through which any payment under or in respect of any Note or any
Agreement or the Guarantee may be made.

"Sanctions" means any economic or financial sanctions or embargoes and/or
restrictive measures administered or imposed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. State Department, any
other agency of the U.S. government, the United Nations, the European Union or
the United Kingdom.

"Securities Act" means the United States Securities Act of 1933, as amended.

"STEP Label" has the meaning set out in the STEP Convention.

"STEP Convention" means the Market Convention on Short-Term European Paper
(STEP) dated 19 May 2015 as the same may be amended from time to time or any
substitute paper or convention relating to STEP issued by ACI – The Financial
Markets Association and the European Money Markets Institute or by the STEP
Secretariat (as such term is defined in the STEP Convention).

"Sterling" and "£" denote the lawful currency of the United Kingdom.

"Subsidiary" means, in respect of any person (the "first person") at any
particular time, any other person (the "second person"):

(a)



Control:  whose affairs and policies the first person controls or has the power
to control, whether by ownership of share capital, contract, the power to
appoint or remove a majority of the members of the governing body of the second
person or otherwise; or

(b)



Consolidation:  whose financial statements are, in accordance with applicable
law and generally accepted accounting principles, consolidated with those of the
first person.

"Swiss Franc" denotes the lawful currency of Switzerland.

1.2  Programme Summary

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

1.3  Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

1.4  Clauses and Schedules

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  4  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

1.5  Headings

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

1.6  Amendment and Restatement

The Original Agreement shall be amended and restated on the terms of this
Agreement.  Any Notes issued on or after the date of this Agreement shall be
issued pursuant to this Agreement.  Subject to such amendment and restatement,
the Original Agreement shall continue in full force and effect.

2.



ISSUE

2.1



Basis of agreements to issue; uncommitted facility

Subject to the terms hereof, each Issuer may issue Notes to the Dealer(s) from
time to time at such prices and upon such terms as the relevant Issuer and the
relevant Dealer may agree, provided that each Issuer has, and shall have, no
obligation to issue Notes to the Dealer(s), except as agreed, and each Dealer
has, and shall have, no obligation to subscribe Notes from the Issuers, except
as agreed.  Each Issuer acknowledges that the Dealer(s) may resell Notes
subscribed by such Dealer(s).  The tenor of each Note shall not be less than the
Minimum Term nor greater than the Maximum Term specified in the Programme
Summary, calculated from the date of issue of such Note to the maturity date
thereof.  Each issue of Notes having the same issue date, maturity date,
currency of denomination, yield and redemption basis will be represented by a
Global Note or by Definitive Notes having the aggregate nominal amount of such
issue as may be agreed between the relevant Issuer and the relevant Dealer.

2.2



Procedures

If an Issuer and any Dealer shall agree on the terms of the subscription of any
Note by such Dealer (including agreement with respect to the issue date,
maturity date, currency, denomination, yield, redemption basis, aggregate
nominal amount and purchase price), then:

2.2.1



Instruction to Issue and Paying Agent:  the relevant Issuer shall instruct the
Issue and Paying Agent to issue such Note and deliver it in accordance with the
terms of the Agency Agreement;

2.2.2



Payment of purchase price:  the relevant Dealer shall subscribe such Note on the
date of issue:

(a)



Euro Note:  in the case of a Euro Note, by transfer of funds settled through the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET2)
System to such account as the Issue and Paying Agent shall have specified for
this purpose; or

(b)



Other Notes:  in all other cases, by transfer of freely transferable same day
funds in the relevant currency to such account of the Issue and Paying Agent at
such bank in the principal domestic financial centre for

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  5  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

such currency as the Issue and Paying Agent shall have specified for this
purpose,

or, in each case, by such other form of transfer as may be agreed between the
relevant Dealer and the relevant Issuer; and

2.2.3



Delivery Instructions:  the relevant Dealer shall notify the Issue and Paying
Agent and the relevant Issuer of the payment and delivery instructions
applicable to such Note or Notes by telephone, fax or email, such notification
to be received in sufficient time and in any event no later than 10.00 a.m.
(London time) one Business Day prior to the proposed issue date (or such later
time or date as may be agreed between the Issue and Paying Agent and the
relevant Dealer) to enable the Issue and Paying Agent to deliver such Note or
Notes as contemplated in the Agency Agreement (or, in the case of Definitive
Notes, make the same available for collection) on its issue date.

2.3



Failure of agreed issuance

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be subscribed pursuant to Clause ‎2.1 is not to be
issued, the relevant Issuer and the relevant Dealer shall immediately notify the
Issue and Paying Agent thereof.

2.4



Issuance currencies

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars, Euro, Japanese Yen, Sterling, Swiss Francs, or, subject as provided
below, in any other currency.  Any agreement reached pursuant to Clause ‎2.1 to
sell and subscribe a Note denominated in a currency other than Dollars, Euro,
Japanese Yen, Sterling and Swiss Francs shall be conditional upon:

2.4.1



Compliance:  it being lawful and in compliance with all requirements of any
relevant central bank and any other relevant fiscal, monetary, regulatory or
other authority, for deposits to be made in such currency and for such Note to
be issued, offered for sale, sold and delivered;

2.4.2



Convertibility:  such other currency being freely transferable and freely
convertible into Dollars; and

2.4.3



Amendments:  any appropriate amendments which the relevant Dealer, the relevant
Issuer, the Guarantor or the Issue and Paying Agent shall require having been
made to this Agreement and/or the Agency Agreement.

2.5



Increase of Maximum Amount

The Issuers and the Guarantor may increase the Maximum Amount by giving at least
ten days' notice by letter, substantially in the form set out in ‎Schedule 4, to
each of the Dealer(s) and the Issue and Paying Agent.  Such increase will not
take effect until the Dealer(s) have received from the Issuers the documents
listed in such letter or in ‎Schedule 1 (if required by the Dealer(s)), in each
case in form and substance acceptable to each Dealer.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  6  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

2.6



Calculation Agent

If floating rate Notes are to be issued, the relevant Issuer will appoint either
the relevant Dealer or the Issue and Paying Agent (subject to the consent of the
relevant Dealer or the Issue and Paying Agent, as the case may be, thereto) or
some other person (subject to the consent of the relevant Dealer and the Issue
and Paying Agent to such person's appointment) to be the calculation agent in
respect of such floating rate Notes and the following provisions shall apply:

2.6.1



Dealer:  if a Dealer is to be the calculation agent, its appointment as such
shall be on the terms of the form of agreement set out in ‎Schedule 6, and each
Dealer will be deemed to have entered into an agreement in such form for a
particular calculation if it is named as calculation agent in the redemption
calculation attached to or endorsed on the relevant Note;

2.6.2



Issue and Paying Agent:  if the Issue and Paying Agent is to be the calculation
agent, its appointment as such shall be on the terms set out in the Agency
Agreement; and

2.6.3



Other Calculation Agent:  if the person nominated by a Dealer or by the Issue
and Paying Agent as calculation agent is not a Dealer, that person shall execute
(if it has not already done so) an agreement substantially in the form of the
agreement set out in ‎Schedule 6 and the appointment of that person shall be on
the terms of that agreement.

3.



REPRESENTATIONS AND WARRANTIES

3.1



Representations and warranties

Each Issuer, in respect of itself and the Guarantor, in respect of itself,
Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11
B.V., represents and warrants to each Dealer at the date of this Agreement, each
date upon which the Maximum Amount is increased, each date upon which an
agreement for the issue and subscription of Notes is made and each date upon
which Notes are, or are to be, issued that:

3.1.1



Authorisation; valid, binding and enforceable:  each of:

(a)



the update of the Programme and the execution, delivery and performance by the
Issuers of the Agreements and the Notes;

(b)



the execution, delivery and performance by the Guarantor of this Agreement, the
Agency Agreement and the Guarantee;

(c)



the entering into and performance by the relevant Issuer of any agreement for
the sale of Notes reached pursuant to Clause ‎2.1; and

(d)



the issue and sale of the Notes by the relevant Issuer under the Agreements,

has been duly authorised by all necessary action and the same constitute or, in
the case of Notes, will, when issued in accordance with the Agency Agreement,

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  7  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

constitute, valid and binding obligations of the relevant Issuer and/or the
Guarantor (as the case may be) enforceable against each of them in accordance
with their respective terms (subject, as to enforceability, to bankruptcy,
insolvency, reorganisation and similar laws of general applicability relating to
or affecting creditors' rights and to general principles of equity);

3.1.2



Status:  the obligations of each Issuer under each of the Agreements and the
Notes and the obligations of the Guarantor under this Agreement, the Agency
Agreement and the Guarantee will rank (other than in the case of obligations
preferred by mandatory provisions of law) at least pari passu with all other
present and future unsecured and unsubordinated indebtedness of each Issuer and
the Guarantor (as the case may be);

3.1.3



Incorporation, capacity:  each Issuer and the Guarantor is duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and:

(a)



the update of the Programme, the execution, delivery and performance by each
Issuer of the Agreements and the Notes;

(b)



the execution, delivery and performance by the Guarantor of this Agreement, the
Agency Agreement and the Guarantee;

(c)



the entering into and performance by the relevant Issuer of any agreement for
the issue and subscription of Notes reached pursuant to Clause ‎2.1; and

(d)



the issue and sale of the Notes by the relevant Issuer under the Agreements,

will not infringe any of the provisions of the relevant Issuer's or the
Guarantor's constituting documents and will not contravene any law, regulation,
order or judgment to which the relevant Issuer or the Guarantor or any of its
assets is subject nor result in the breach of any term of, or cause a default
under, any instrument to which the relevant Issuer or the Guarantor is a party
or by which it or any of its assets may be bound except for such breaches or
defaults as could not reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

3.1.4



Approvals:  all consents, authorisations, licences or approvals of and
registrations and filings with any governmental or regulatory authority required
in connection with the issue by each Issuer of Notes under the Agreements and
the performance of each Issuer's obligations under the Agreements and the Notes,
the issue by the Guarantor of the Guarantee and the performance by the Guarantor
of its obligations under this Agreement, the Agency Agreement and the Guarantee
have been obtained and are in full force and effect, and copies thereof have
been supplied to the Dealer(s) except for such consents, authorisations,
licences, approvals, registrations and filings as could not reasonably be
expected to be material in the context of this Agreement and the transactions
contemplated hereby;



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  8  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

3.1.5



Disclosure:  in the context of this Agreement and the transactions contemplated
hereby, the information contained or incorporated by reference in the Disclosure
Documents is true and accurate in all material respects and is not misleading in
any material respect and there are no other facts in relation to the Issuers or
the Guarantor or any Notes the omission of which makes, in the context of the
issue of Notes, the Disclosure Documents as a whole or any such information
contained or incorporated by reference therein misleading in any material
respect;

3.1.6



Financial Statements:  the audited consolidated financial statements and any
interim financial statements (audited or unaudited) published subsequently
thereto and any other financial statements of Ecolab Inc. (in its capacity as
Issuer and Guarantor) on Form 8-K published subsequently thereto, and in each
case filed with the SEC incorporated by reference in the Information Memorandum,
present fairly and accurately the consolidated financial position of each
Issuer, the Guarantor and their respective Subsidiaries as of the respective
dates of such statements and the consolidated results of operations of the
Issuers, the Guarantor and their respective Subsidiaries for the periods they
cover or to which they relate and such financial statements have been prepared
in accordance with the relevant laws of the United States, and with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods involved (unless and to the extent otherwise stated
therein);

3.1.7



No material adverse change, No litigation:  since the date of the most recent
audited consolidated financial statements of the Guarantor supplied to the
Dealer(s) and, in relation to any date on which this warranty falls to be made
after the date hereof, save as otherwise disclosed by any Disclosure Document
subsequently delivered by the Guarantor to the Dealer(s):

(a)



there has been no adverse change in the business, financial or other condition
of the Issuers or the Guarantor or their respective Subsidiaries, holding
companies or affiliates; and

(b)



there is no litigation, arbitration or governmental proceeding pending or, to
the knowledge of the Issuers or the Guarantor, threatened against or affecting
the Issuers or the Guarantor or their respective Subsidiaries, holding companies
or affiliates,

which in any case could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

3.1.8



No default:  none of the Issuers nor the Guarantor is in default in respect of
payment of (i) any indebtedness under any Notes and (ii) any indebtedness  for
any other borrowed money or any other obligation having a similar commercial
effect, in an aggregate amount greater than U.S.$150,000,000;

3.1.9



No ratings downgrade:  there has been no downgrading, nor any notice to the
Issuers or the Guarantor of any intended downgrading, in the rating accorded to
the Issuers' or the Guarantor's short-term or long-term debt by Standard &
Poor's Financial Services, LLC or Moody's Investors Service, Inc.;



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  9  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

3.1.10



Taxation:  subject to compliance with the terms of the Agreements, neither the
Issuers nor the Guarantor are required by any law or regulation nor any relevant
taxing authority in the United States, The Netherlands or the Grand Duchy of
Luxembourg in force at the date of this Agreement to make any deduction or
withholding from any payment due under the Notes, the Agency Agreement, the Deed
of Covenant or the Guarantee for or on account of any income, registration,
transfer or turnover taxes, customs or other duties or taxes of any kind;

3.1.11



Maximum Amount not exceeded:  the outstanding principal amount of all Notes on
the date of issue of any Note does not and will not exceed the Maximum Amount
set out in the Programme Summary (as increased from time to time pursuant to
Clause ‎2.5) and for this purpose the nominal amount of any Note denominated in
any currency other than Dollars shall be taken as the Dollar Equivalent of such
nominal amount as at the date of the agreement for the issue of such Note;

3.1.12



Investment Company:  each Issuer and the Guarantor is not an investment company
as defined in the United States Investment Company Act of 1940;

3.1.13



STEP Label:  the Issuer meets the criteria and requirements that are necessary
in order to be eligible to apply for the STEP Label;

3.1.14



Anti-Bribery: none of the Issuers, the Guarantor nor any of their respective
Subsidiaries, nor, to the knowledge of the Issuers or the Guarantor, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Issuers, the Guarantor or any of their respective Subsidiaries,
has taken any action that would result in a material violation of any provision
of any applicable anti-bribery or anti-corruption law, rule or regulation
enacted in any jurisdiction;

3.1.15



Sanctions: none of the Issuers, the Guarantor nor any of their respective
Subsidiaries nor, to the knowledge of each Issuer or the Guarantor, any
director, officer, agent, employee or affiliate of the Issuers, the Guarantor or
any of their respective Subsidiaries is currently the subject of any Sanctions
or conducting business with any person, entity or country which is the subject
of any Sanctions, except and only as permitted by applicable law; and

3.1.16



Money laundering laws: the operations of each Issuer, the Guarantor and their
respective Subsidiaries are and have been conducted at all times in compliance
with applicable financial record keeping and reporting requirements and money
laundering statutes in the jurisdiction of the relevant Issuer or, as the case
may be, the Guarantor and of all jurisdictions in which the Issuer, the
Guarantor and their respective Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency.

3.2



Notice of inaccuracy

If, prior to the time a Note is issued and delivered to or for the account of
the relevant Dealer, an event occurs which would render any of the
representations and warranties set out in Clause ‎3.7 immediately, or with the
lapse of time, untrue or incorrect in any

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  10  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

material respect, the relevant Issuer and the Guarantor (where applicable) will
inform the relevant Dealer in writing as soon as practicable of the occurrence
of such event.  In either case, the relevant Dealer shall inform the relevant
Issuer in writing without any undue delay whether it wishes to continue or
discontinue the issuance and delivery of the respective Notes.

3.3



Notice of STEP Label withdrawal

If at any time and for any reason the STEP Label granted to the Issuer is
withdrawn, the Issuer shall promptly inform the Dealers upon becoming aware of
such withdrawal.

4.



COVENANTS AND AGREEMENTS

4.1



Issuer and Guarantor

Each of the Issuers and the Guarantor jointly and severally covenants and agrees
that:

4.1.1



Delivery of published information:  whenever the Guarantor shall publish or make
available to its shareholders or to the public (by filing with any regulatory
authority, securities exchange or otherwise) any information which could
reasonably be expected to be material in the context of this Agreement and the
transactions contemplated hereby, the Guarantor shall notify the Dealer(s) as to
the nature of such information, shall make a reasonable number of copies of such
information available to the Dealer(s) upon request to permit distribution to
investors and prospective investors and shall take such action as may be
necessary to ensure that the representation and warranty contained in
sub-clause ‎3.7.5 is true and accurate in all material respects on the dates
contemplated by such sub-clause.  Notwithstanding the foregoing, the Guarantor
will satisfy its obligations to notify the Dealer(s) under this
sub-clause ‎4.10.1 by maintaining an e-mail alert system affording the Dealer(s)
the opportunity to register via the Guarantor's web site to receive notification
of the Guarantor's news releases and filings with the SEC, and the Dealers agree
to so register.  The Guarantor will notify the Dealer(s) if the e-mail alert
system is discontinued and, in such event, notices pursuant to this sub-clause
‎4.10.1 will be delivered in accordance with Clause ‎7.21 of this
Agreement.  Certain SEC Filings are available via electronic means including the
Internet (http://www.sec.gov/cgi-bin/srch-edgar) and Bloomberg Business News.

4.1.2



Indemnity:  each of the Issuers and the Guarantor jointly and severally
undertakes to the Dealers that if the Dealer or any of the Dealer's Related
Parties incurs any Loss arising out of:

(a)



the relevant Issuer's failure (other than, in the reasonable opinion of the
Issuer, for technical reasons) to make due payment under the Notes; or

(b)



the Guarantor's failure to make due payment under the Guarantee; or

(c)



Notes not being issued for any reason (other than as a result of the failure of
any Dealer to pay) after an agreement for the sale of such Notes has been made;
or



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  11  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

(d)



any breach or alleged breach of the representations, warranties, covenants or
agreements made by the relevant Issuer or the Guarantor in this Agreement, or

(e)



any untrue statement or alleged untrue statement of any material fact contained
in the Disclosure Documents or the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect unless, in the case of an alleged untrue statement or omission, the
allegation is being made by any of the Dealer's Related Parties,

the Issuers or, as the case may be, the Guarantor shall pay to the Dealer on
demand an amount equal to such Loss.  The Dealer shall not have any duty or
other obligation, whether as fiduciary or trustee for any of its Related Parties
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this Clause.

(f)



In case any allegation as described in sub‑paragraphs (4.1.2)(d) or (4.1.2)(e)
above is made or any action is brought against any Dealer or any of the Dealer's
Related Parties in respect of which recovery may be sought from the Issuer
and/or the Guarantor, as the case may be, under this Clause 4.1, the relevant
Dealer shall promptly notify the Issuer and/or the Guarantor, as the case may
be, in writing but failure to do so will not relieve the Issuer or the Guarantor
from any liability under this Agreement.  If any such allegation is made, the
parties agree to consult in good faith with respect to the nature of the
allegation.  Subject to paragraph (g) below, the Issuer or, as the case may be,
the Guarantor may participate at its own expense in the defence of any action.

(g)



If it so elects within a reasonable time after receipt of the notice referred to
in paragraph (f) above, the Issuer or, as the case may be, the Guarantor may,
subject as provided below, assume the defence of the action with legal advisers
chosen by it and approved by the relevant Dealer (such approval not to be
unreasonably withheld or delayed).  Notwithstanding any such election a Dealer
or any of the Dealer's Related Parties may employ separate legal advisers
reasonably acceptable to the Issuer and the Guarantor, and the Issuer or the
Guarantor shall not be entitled to assume such defence and shall bear the
reasonable fees and expenses of such separate legal advisers if:

(i)



the use of the legal advisers chosen by the Issuer or the Guarantor to represent
the Dealer or any of the Dealer's Related Parties would present such legal
advisers with a conflict of interest;

(ii)



the actual or potential defendants in, or targets of, any such action include
both the Dealer or any of the Dealer's Related Parties and the Issuer or the
Guarantor and the Dealer concludes that there may be legal defences available to
it and/or other Relevant Parties which are different from or additional to those
available to the Issuer or the Guarantor; or



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  12  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

(iii)



the Issuer or the Guarantor has not employed legal advisers reasonably
satisfactory to the Dealer to represent the Dealer or any of the Dealer's
Related Parties within a reasonable time after notice of the institution of such
action.

(h)



If the Issuer or, as the case may be, the Guarantor assumes the defence of the
action, the Issuer or, as the case may be, the Guarantor shall not be liable for
any fees and expenses of legal advisers of the Dealer or any of the Dealer's
Related Parties incurred thereafter in connection with the action, except as
stated in paragraph (g) above.

(i)



Neither the Issuer nor the Guarantor shall be liable in respect of any
settlement of any action effected without its written consent, such consent not
to be unreasonably withheld or delayed.  Neither the Issuer nor the Guarantor
shall, without the prior written consent of the Dealer (such consent not to be
unreasonably withheld or delayed), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim or action in
respect of which recovery may be sought (whether or not the Dealer or any of the
Dealer's Related Parties is an actual or potential party to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of each Dealer and any of the Dealer's Related Parties from all
liability arising out of such claim or action and does not include a statement
as to or an admission of fault, culpability or failure to act by or on behalf of
a Dealer or any of the Dealer's Related Parties.

4.1.3



Expenses, stamp duties, amendments:  each of the Issuers and the Guarantor will:

(a)



Arranger's expenses:  pay, or reimburse the Arranger for, all reasonable
out-of-pocket costs and expenses (including (i) an amount equal to any United
Kingdom value added tax but only to the extent the Arranger, or any other member
of the group to which the Arranger belongs for value added tax purposes,
reasonably determines that it is not entitled to recover (whether by credit or
repayment) such value added tax and (ii) fees and disbursements of counsel to
such Arranger) incurred by the Arranger in connection with the preparation,
negotiation, printing, execution and delivery of this Agreement and all
documents contemplated by this Agreement;

(b)



Dealers' expenses:  pay, or reimburse each Dealer for, all reasonable
out-of-pocket costs and expenses (including (i) an amount equal to any United
Kingdom value added tax but only to the extent the relevant Dealer, or any other
member of the group to which that Dealer belongs for value added tax purposes,
reasonably determines that it is not entitled to recover (whether by credit or
repayment) such value added tax and (ii) fees and disbursements of counsel to
such Dealer) incurred by such Dealer in connection with the enforcement or
protection of its rights under this Agreement;

(c)



Stamp duties:  pay all stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  13  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

therewith) which may be payable upon or in connection with the creation and
issue of the Notes and the execution, delivery and performance of the Agreements
and the Guarantee, except for any taxes payable regarding Luxembourg
registration duties (droits d'enregistrement) due to a registration, submission
or filing of the Agreements and the Guarantee where such registration,
submission or filing is or was not required to maintain or preserve the rights
of the Dealers under the Agreements and the Guarantee, and the Issuers shall
jointly and severally indemnify each Dealer against any claim, demand, action,
liability, damages, cost, loss or expense (including (i) an amount equal to any
United Kingdom value added tax but only to the extent the relevant Dealer, or
any other member of the group to which that Dealer belongs for value added tax
purposes, reasonably determines that it is not entitled to recover (whether by
credit or repayment) such value added tax and (ii) fees and disbursements of
counsel to such Dealer)  which it may incur as a result or arising out of or in
relation to any failure to pay or delay in paying any of the same;

(d)



Amendments:  notify each Dealer of any change in the identity of or the offices
of the Issue and Paying Agent and any material change or amendment to or
termination of the Agency Agreement or the Deed of Covenant or the Guarantee not
later than five days prior to the making of any such change or amendment or such
termination; and it will not permit to become effective any such change,
amendment or termination which could reasonably be expected to affect adversely
the interests of any Dealer or the holder of any Notes then outstanding;

4.1.4



No deposit-taking:  the relevant Issuer will issue the Notes only if the
following conditions apply (or the Notes can otherwise be issued without
contravention of section 19 of the FSMA):

(a)



Selling restrictions:  each relevant Dealer represents, warrants and agrees in
the terms set out in Clause 3.1 of ‎Schedule 2; and

(b)



Redemption value:  the redemption value of each Note is not less than £100,000
(or an amount of equivalent value denominated wholly or partly in a currency
other than Sterling), and no part of any Note may be transferred unless the
redemption value of that part is not less than £100,000 (or such an equivalent
amount); and

4.1.5



Sanctions: the Issuers and the Guarantor will each ensure that proceeds raised
in connection with the issue of any Notes will not directly or indirectly be
lent, contributed or otherwise made available to any person or entity (whether
or not related to any Issuer or the Guarantor) for the purpose of financing the
activities of any person or entity or for the benefit of any country currently
the subject of any Sanctions, except and only as permitted by applicable law.

4.2



Compliance

The Issuers and the Guarantor shall take such steps (in conjunction with the
Dealer(s), where appropriate) to ensure that any laws and regulations or
requirements of any

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  14  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

governmental agency, authority or institution which may from time to time be
applicable to any Note shall be fully observed and complied with and in
particular (but without limitation):

4.2.1



Regulation S:  that neither the Issuers, the Guarantor, nor any of their
affiliates nor any person acting on their or their affiliates behalf have
engaged or will engage in any directed selling efforts with respect to the
Notes, and they and their affiliates have complied and will comply with the
offering restrictions requirement of Regulation S.  Terms used in this
sub-clause have the meanings given to them by Regulation S under the Securities
Act.

4.3



Selling restrictions

Each Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in ‎Schedule 2, and that the
representations contained therein are true and correct.  Subject to compliance
with those restrictions, each Dealer is hereby authorised by each of the Issuers
and the Guarantor to circulate the Disclosure Documents to purchasers or
potential purchasers of the Notes.

4.4



Dealers' obligations several

The obligations of each Dealer contained in this Agreement are several.

4.5



Status of Arranger

Each of the Dealers agrees that the Arranger has only acted in an administrative
capacity to facilitate the establishment and/or maintenance of the Programme and
has no responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

4.6



Issuers' compliance

The Guarantor shall procure that the Issuers shall comply with and discharge
their respective obligations under each of the Agreements and the Notes.

4.7



STEP Label

The Issuers, failing which the Guarantor, will take all reasonable steps as may
be necessary to apply for and maintain the STEP Label, including, for the
avoidance of doubt:

4.7.1



submitting such application form and declaration of adherence to the STEP Market
Convention as may be required from time to time by the STEP Convention;

4.7.2



authorising the eligible data provider (as defined in the STEP Convention) and
the STEP Secretariat to receive, process and transmit to the to the European

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  15  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Central Bank ("ECB") all data required from time to time under the STEP
Convention;

4.7.3



ensuring that the eligible data provider (as defined in the STEP Convention)
receives all such necessary information to be communicated to the ECB regarding
the trades transacted under the Programme; and

4.7.4



ensuring that the Information Memorandum contains all such information as may be
required from time to time by the STEP Convention and updating the Information
Memorandum at least every 3 years or at such other times as may be specified by
the STEP Convention and re-submitting it to the STEP Secretariat.

5.



CONDITIONS PRECEDENT

5.1



Conditions precedent to first issue

The relevant Issuer and the Guarantor agrees to deliver to each Dealer, prior to
the first issue of Notes to that Dealer, each of the documents set out in
‎Schedule 1 in form, substance and number reasonably requested by the relevant
Dealer.

5.2



Conditions precedent to each issue

In relation to each issue of Notes, it shall be a condition precedent to the
purchase thereof by any Dealer that (a) the representations and warranties in
Clause ‎3.7 shall be true and correct in all material respects on each date upon
which an agreement for the sale of Notes is made hereunder and on the date on
which such Notes are issued and that (b) there is no other material breach of
any of the obligations of the relevant Issuer or the Guarantor or either of them
under any of the Agreements, the Notes or the Guarantee and that (c) the Dealer
having received (in a form satisfactory to the Dealer) a duly executed or a
conformed copy of the agreement between the relevant Issuer and the ICSDs with
respect to the settlement in the ICSDs of New Global Notes.

6.



TERMINATION AND APPOINTMENT

6.1



Termination

The Issuers may terminate the appointment of any Dealer, and any Dealer may
resign, on not less than ten days' written notice to the relevant Dealer or the
Issuers, as the case may be.  The Issuers shall promptly inform the other
Dealer(s), the Guarantor and the Issue and Paying Agent of any such termination
or resignation.  The rights and obligations of each party hereto shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of
sub-clause ‎4.10.2 and ‎4.10.3 shall survive termination of this Agreement and
delivery against payment for any of the Notes.

6.2



Additional Dealers

Nothing in this Agreement shall prevent the Issuers from appointing one or more
additional Dealers upon the terms of this Agreement provided that any additional
Dealer shall have first confirmed acceptance of its appointment upon such terms
in writing to the Issuers in substantially the form of the letter set out in
‎Schedule 5,  

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  16  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

whereupon it shall become a party to this Agreement vested with all the
authority, rights, powers, duties and obligations as if originally named as a
Dealer hereunder.  The Issuers shall promptly inform the other Dealer(s), the
Guarantor and the Issue and Paying Agent of any such appointment.  The Issuers
and the Guarantor hereby agrees to supply to such additional Dealer, upon such
appointment, such legal opinions as are specified in paragraph ‎6 of ‎Schedule
1, if requested, or reliance letters in respect thereof.

7.



NOTICES

7.1



Addressee for notices

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter, fax or email)
and shall be sent to the intended recipient at the address, fax number or email
address and marked for the attention of the person (if any) from time to time
designated by that party to the other parties hereto for such purpose.  The
initial address, fax number and email address so designated by each party are
set out in the Programme Summary.

7.2



Effectiveness

Any communication from any party to any other under this Agreement shall be
effective upon receipt by the addressee, provided that any such notice or other
communication which would otherwise take effect after 4.00 p.m. on any
particular day shall not take effect until 10.00 a.m. on the immediately
succeeding business day in the place of the addressee.

7.3



Assignment

If, at any time, any Dealer shall transfer all or substantially all of its
euro-commercial paper business to any affiliate then, on the date such transfer
becomes effective, such affiliate shall become the successor to the relevant
Dealer under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto so that the Issuers and the
Guarantor and such affiliate shall acquire and become subject to the same rights
and obligations between themselves as if they had entered into an agreement in
the form (the relevant changes having been made) of this Agreement.  After the
said effective date all references in this Agreement to the relevant Dealer
shall be deemed to be references to such affiliate.  The relevant Dealer shall,
as soon as reasonably practicable, give notice of any such transfer to the
Issuers.  In this Clause ‎7.23, "affiliate" means, in relation to any person,
any entity controlled, directly or indirectly, by such person, any entity that
controls, directly or indirectly, such person, or any entity under common
control with such person.  For this purpose "control" of any entity or person
means ownership of a majority of the voting power of the entity or person.

8.



THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  17  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

9.



LAW AND JURISDICTION

9.1



Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

9.2



English courts

The courts of England have exclusive jurisdiction to settle any dispute (a
"Dispute"), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
or the consequences of its nullity.

9.3



Appropriate forum

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

9.4



Rights of the Dealers to take proceedings outside England

Clause ‎9.25  (English courts) is for the benefit of the Dealers only.  As a
result, nothing in this Clause ‎9  (Law and jurisdiction) prevents the Dealers
from taking proceedings relating to a Dispute ("Proceedings") in any other
courts with jurisdiction.  To the extent allowed by law, the Dealers may take
concurrent Proceedings in any number of jurisdictions.

9.5



Process agent

Each Issuer and the Guarantor agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Ecolab Limited at P.O Box
11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if
different, its registered office for the time being or at any address of the
relevant Issuer or the Guarantor in Great Britain at which process may be served
on it in accordance with The Companies Act 2006.  If such person is not or
ceases to be effectively appointed to accept service of process on behalf of the
Issuers and the Guarantor, the Issuers and the Guarantor shall, on the written
demand of any Dealer addressed and delivered to the Issuers and the Guarantor
appoint a further person in England to accept service of process on its behalf
and, failing such appointment within 15 days, any Dealer shall be entitled to
appoint such a person by written notice addressed to the Issuers and the
Guarantor and delivered to the Issuers and the Guarantor.  Nothing in this
paragraph shall affect the right of any Dealer to serve process in any other
manner permitted by law.  This clause applies to Proceedings in England and to
Proceedings elsewhere.

9.6



Ecolab NL 10 B.V. and Ecolab NL 11 B.V.

If Ecolab NL 10 B.V. or Ecolab NL 11 B.V. are represented by an attorney or
attorneys in connection with the signing and/or execution and/or delivery of
this Agreement or any agreement or document referred to herein or made pursuant
hereto and the relevant power or powers of attorney is or are expressed to be
governed by the laws of The Netherlands, it is hereby expressly acknowledged and
accepted by the other parties

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  18  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

hereto that such laws shall govern the existence and extent of such attorney's
or attorneys' authority and the effects of the exercise thereof.

10.



COUNTERPARTS

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  19  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 1
CONDITION PRECEDENT DOCUMENTS

1.



Certified copies of the Issuers' and the Guarantor's constituting documents,
together with English translations, where required.

2.



Certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuers and the Guarantor in connection
with the Programme, together with English translations, where required.

3.



Certified copies of any governmental or other consents and any filings required
in connection with the Programme, together with English translations, where
required.

4.



Duly executed copies of:

(a)



the Dealer Agreement;

(b)



the Agency Agreement;

(c)



the Deed of Covenant; and

(d)



the Guarantee.

5.



Copies of:

(a)



the confirmation of acceptance of appointment from the agent for service of
process; and

(b)



confirmation that the Deed of Covenant and the Deed of Guarantee have been
delivered to the Issue and Paying Agent.

6.



Legal opinions from:

(a)



the Senior SEC Counsel and Assistant Secretary of Ecolab Inc. as to its due
incorporation and the due authorisation and execution of the Agreements in its
capacities as both Issuer and Guarantor;

(b)



Clifford Chance LLP as to the laws of the Grand Duchy of Luxembourg in respect
of Ecolab Lux 1 S.à r.l. and Ecolab Lux 2 S.à r.l. and The Netherlands in
respect of Ecolab NL 10 B.V. and Ecolab NL 11 B.V. respectively; and

(c)



Clifford Chance LLP as to the laws of England.

7.



The Information Memorandum.

8.



A list of the names, titles and specimen signatures of the persons authorised:

(a)



to sign on behalf of the Issuers and the Guarantor this Agreement, the Deed of
Covenant, the Agency Agreement, the Notes and the Guarantee (as applicable);

(b)



to sign on behalf of the Issuers and the Guarantor all notices and other
documents to be delivered in connection therewith; and



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  20  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

(c)



to take any other action on behalf of the Issuers and the Guarantor in relation
to the Programme.

9.



Confirmation from the Issuers or the Issue and Paying Agent that the relevant
forms of Global Note have been prepared and the same delivered to the Issue and
Paying Agent.

10.



Confirmation that the Programme was granted the STEP Label. 

11.



A duly executed copy of the authorisation from the Issuer to each ICSD, to
effectuate any New Global Notes issued under the Programme and delivered by, or
on behalf of, the Issuer to that ICSD.





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  21  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 2
SELLING RESTRICTIONS

1.



General

By its purchase and acceptance of Notes issued under this Agreement, each Dealer
represents, warrants and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell or deliver Notes;
and that it will not directly or indirectly offer, sell, resell, re-offer or
deliver Notes or distribute any Disclosure Document, circular, advertisement or
other offering material in any country or jurisdiction except under
circumstances that will result in compliance with all applicable laws and
regulations.

2.



The United States of America

The Notes and the Guarantee have not been and will not be registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Regulation
S. Each Dealer has represented and agreed (and each further Dealer appointed
under the Programme will be required to represent and agree) that it has not
offered, sold or delivered, and will not offer, sell or deliver, any Notes and
the Guarantee constituting part of its allotment within the United States except
in accordance with Rule 903 of Regulation S.

Each Dealer has also represented and agreed (and each further Dealer appointed
under the Programme will be required to represent and agree) that it has
offered, sold or delivered the Notes, and will offer, sell or deliver the Notes
and the Guarantee (i) as part of their distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the closing date (the "distribution compliance period"), only in accordance with
Rule 903 of Regulation S.

Each Dealer has also agreed (and each further Dealer appointed under the
Programme will be required to agree) that, at or prior to confirmation of sale
of Notes and the Guarantee, it will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Notes and the Guarantee from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act") and may not be
offered, sold or delivered within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or (ii)
otherwise until 40 days after the later of the commencement of the offering and
the closing date, except in either case in accordance with Regulation S under
the Securities Act. Terms used above have the meanings given to them by
Regulation S."

Each Dealer has represented and agreed (and each further Dealer appointed under
the Programme will be required to represent and agree) that neither it, nor its
affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts with respect to the Notes and the
Guarantee, and that it and they have complied and will comply with the offering
restrictions requirement of Regulation S.



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  22  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Terms used above have the meanings given to them by Regulation S.

3.



The United Kingdom

3.1



In relation to each issue of Notes, the Dealer purchasing such Notes represents,
warrants and undertakes to the relevant Issuer and the Guarantor (where
appropriate) that:

3.1.1it is a person whose ordinary activities involve it in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
its business; and

3.1.2it has not offered or sold and will not offer or sell any Notes other than
to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or who it is reasonable to expect will acquire, hold, manage or
dispose of investments (as principal or agent) for the purposes of their
businesses where the issue of the Notes would otherwise constitute a
contravention of section 19 of the Financial Services and Markets Act 2000 (the
"FSMA") by the relevant Issuer or the Guarantor;

3.2



it has only communicated or caused to be communicated and will only communicate
or cause to be communicated an invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Notes in circumstances in which section
21(1) of the FSMA does not apply to the relevant Issuer or the Guarantor; and

3.3



it has complied and will comply with all applicable provisions of the FSMA with
respect to anything done by it in relation to any Notes in, from or otherwise
involving the United Kingdom.

4.



Japan

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended; the
"FIEA"). Accordingly, each Dealer represents and agrees that it has not,
directly or indirectly, offered or sold and will not, directly or indirectly,
offer or sell any Notes in Japan or to, or for the benefit of, any resident of
Japan (which term as used herein means any person resident in Japan, including
any corporation or other entity organised under the laws of Japan), or to others
for re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, a resident of Japan except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the FIEA and any
other applicable laws, regulations and ministerial guidelines of Japan.

5.  Switzerland

Each Dealer acknowledges and agrees that (i) the Notes may not be publicly
offered, sold or advertised, directly or indirectly, in or from Switzerland,
(ii) neither the Information Memorandum nor any other offering or marketing
material relating to the Notes constitutes a prospectus as such term is
understood pursuant to article 652a or article 1156 of the Swiss Federal Code of
Obligations and (iii) neither the Information

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  23  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Memorandum nor any other offering or marketing material relating to the Notes
may be publicly distributed or otherwise made publicly available in Switzerland.

6.



The Netherlands

Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the Issuer or a member firm of Euronext Amsterdam N.V.
admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

(a)



between individuals or legal entities who or which trade or invest in securities
in the conduct of a profession or trade (which includes banks, dealers,
insurance companies, pension funds, other institutional investors and commercial
enterprises which regularly, as an ancillary activity, invest in securities);
or, in any other case

(b)



recorded in a transaction note which includes the name and address of each party
to the transaction, the nature of the transaction and the details and serial
number of such Note. 

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

As used herein, "Zero Coupon Notes" has the meaning given to it in Section 1(a)
of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985
(as amended), being Notes that are in bearer form and that constitute a claim
for a fixed sum against the Issuer and on which interest does not become due
during their tenor or on which no interest is due whatsoever.

7.



Grand Duchy of Luxembourg

The Notes may not be offered or sold to the public within the territory of the
Grand Duchy of Luxembourg unless:

(a)



a prospectus has been duly approved by the Commission de Surveillance du Secteur
Financier (the "CSSF") pursuant to part II or, as the case may be, part

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  24  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

III of the Luxembourg law dated 10  July 2005 on prospectuses for securities, as
amended (the "Luxembourg Prospectus Law"), implementing Directive 2003/71/EC of
the European Parliament and of the Council of 4 November 2003 on the prospectus
to be published when securities are offered to the public or admitted to
trading, as amended through Directive 2010/73/EU of the European Parliament and
of the Council of 24 November 2010, as amended (the "Prospectus Directive"), if
Luxembourg is the home Member State as defined under the Luxembourg Prospectus
Law; or

(b)



if Luxembourg is not the home Member State, the CSSF and the European Securities
and Markets Authority have been provided by the competent authority in the home
Member State with a certificate of approval attesting that a prospectus in
relation to the Notes has been drawn up in accordance with the Prospectus
Directive and with a copy of the said prospectus; or

(c)



the offer of the Notes benefits from an exemption from or constitutes a
transaction not subject to, the requirements to publish a prospectus pursuant to
the Luxembourg Prospectus Law.





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  25  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 3
PROGRAMME SUMMARY

 

 

 

 

Issuer/Guarantor

 

Issuer 2

 

Ecolab Inc.

 

Ecolab Lux 1 S.à r.l.

 

Address:

1 Ecolab Place,

St. Paul,

MN 55102,

U.S.A.

Address:

6, rue Eugène Ruppert,

L-2453 Luxembourg,
Grand Duchy of Luxembourg

Telephone:

+ 1 800 232 6522

Telephone:

+ 352 26 449 379

Fax:

+ 1 651 250 2573

Fax:

+ 352 26 449 167

Contact:

General Counsel

Contact:

Manager

 

 

 

(cc. Ecolab Inc. as specified above)

Issuer 3

 

Issuer 4

 

Ecolab Lux 2 S.à r.l.

 

Ecolab NL 10 B.V.

Address:

6, rue Eugène Ruppert,

L-2453 Luxembourg,
Grand Duchy of Luxembourg

Address:

Iepenhoeve 7 A

3438MR Nieuwegein

The Netherlands

Telephone:

+ 352 26 449 379

Telephone:

+31 30 6082372

Fax:

+ 352 26 449 167

Fax:

+31 30 6082228

Contact:

Manager

Contact:

Director

 

(cc. Ecolab Inc. as specified above)

 

(cc. Ecolab Inc. as specified above)

Issuer 5

 

 

 

Ecolab NL 11 B.V.

 

 

 

Address:

Iepenhoeve 7 A

3438MR

Nieuwegein

The Netherlands

 

 

Telephone:

+31 30 6082222

 

 

Fax:

+31 30 6082228

 

 

Contact:

Director

 

 

 

(cc. Ecolab Inc. as specified above)

 

 

 





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  26  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

 

 

 

Dealer and Arranger

Credit Suisse Securities (Europe) Limited

Address:

One Cabot Square

 

London E14 4QJ

Telephone:

+ 44 20 7888 9968

Fax:

+ 44 20 7905 6132

Contact:

Commercial Paper Desk

Dealer

Citibank Europe plc, UK Branch

Address:

Citigroup Centre

 

Canada Square

 

Canary Wharf

 

London E14 5LB

Telephone:

+ 44 20 7986 9070

Fax:

+ 44 20 7986 6837

Contact:

Short Term Fixed Income Desk

Issue and Paying Agent

Citibank, N.A., London Branch

Address:

Citigroup Centre

 

Canada Square

 

Canary Wharf

 

London E14 5LB

Telephone:

+353 1 622 2238

Fax:

+353 1 622 4029

Contact:

ECP Issuance Desk

Maximum Amount:

Denominations:

U.S.$2,000,000,000

EUR 100,000

(provided that the aggregate borrowing under Ecolab Inc.'s U.S.$ Commercial
paper programme and the Programme may not exceed U.S.$2,000,000,000)

(or other conventionally accepted Denominations in other currencies, provided
that the Euro Equivalent of any Note must be at least EUR 100,000 on the issue
date).

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  27  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Governing Law:

 

Form of Notes:

Agreements:

Notes:

English

English

The Notes will be in bearer form.  The Notes will initially be in global form
("Global Notes").  A Global Note will be exchangeable into definitive notes
("Definitive Notes") only in the circumstances set out in that Global Note (and
as summarised below).

 

 

A Global Note will be exchangeable, in whole but not in part, for Definitive
Notes after surrender of the Global Note to the Issue and Paying Agent only (i)
if the clearing system(s) in which the Global Note is held at the relevant time
is closed for a continuous period of 14 days or more (other than by reason of
weekends or public holidays, statutory or otherwise) or if any such clearing
system announces an intention to, or does in fact, permanently cease to do
business, or (ii) if default is made in the payment of any amount payable in
respect of the Global Note.

 

 

Notes may be issued at a discount or premium to face value or may bear fixed or
floating rate interest.

Minimum Term:

Maximum Term:

One day

183 days

Clearing Systems:

Selling Restrictions:

Euroclear Bank S.A./N.V. ("Euroclear"), Clearstream Banking, S.A. ("Clearstream,
Luxembourg") or any other clearing system as may be agreed between the relevant
Issuer and the Issue and Paying Agent and in which Notes may from time to time
be held

U.S.A.

United Kingdom

Japan

Switzerland

The Netherlands
Grand Duchy of Luxembourg

Agent for Service of Process:

Ecolab Limited

Address:

P.O. Box 11

 

Winnington Avenue

Northwich, Cheshire

 

United Kingdom CW8 4DX

Telephone:

+44 1 606 744 88

Contact:

Company Secretary

 





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  28  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 4
INCREASE OF MAXIMUM AMOUNT

[Letterhead of Ecolab]

[Date]

To:[List Dealers]

Citibank, N.A., London Branch (as Issue and Paying Agent])

 

Dear Sirs

U.S.$2,000,000,000 Euro-commercial paper programme

We refer to an amended and restated dealer agreement dated 9 June 2017 2017 (the
"Dealer Agreement") between ourselves as Issuers, the Guarantor, the Arranger
and the Dealers party thereto relating to a U.S.$2,000,000,000 Euro-commercial
paper programme (the "Programme").  Terms used in the Dealer Agreement shall
have the same meaning in this letter.

In accordance with clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from U.S.$[ ],000,000 to U.S.$[ ],000,000 with effect from [date],
subject to delivery of the following documents:

(a)



an updated or supplemental Information Memorandum reflecting the increase in the
Maximum Amount of the Programme;

(b)



certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuers and the Guarantor for such
increase in the Maximum Amount;

(c)



certified copies of [specify any governmental or other consents required by the
Issuers and the Guarantor] for such increase;

(d)



legal opinions from (i) the Senior SEC Counsel and Assistant Secretary (or an
employee of similar standing) of Ecolab Inc. and (ii) Clifford Chance LLP as to
the laws of The Netherlands, the Grand Duchy of Luxembourg and the United
Kingdom relating to such increase; and

(e)



a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuers and the Guarantor all notices and other documents
to be delivered in connection with such an increase in the Maximum Amount.

From the date on which such increase in the Maximum Amount becomes effective,
all references in the Dealer Agreement to the Maximum Amount or the amount of
the Programme shall be construed as references to the increased Maximum Amount
as specified herein.

Yours faithfully



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  29  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

 

 

…………………………………………...

for and on behalf of

ECOLAB INC. (in its capacity as Issuer)

 

 

…………………………………………...

for and on behalf of

ECOLAB LUX 1 S.À R.L.

société à responsabilité limitée

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

R.C.S. Luxembourg: B 132319

 

…………………………………………...

for and on behalf of

ECOLAB LUX 2 S.À R.L.

société à responsabilité limitée

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

R.C.S. Luxembourg: B 132318

 

 

 

…………………………………………...

for and on behalf of

ECOLAB NL 10 B.V.

 

 

…………………………………………...

for and on behalf of

ECOLAB NL 11 B.V.

 

 

 

…………………………………………...

for and on behalf of

ECOLAB INC. (in its capacity as Guarantor)





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  30  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 5
APPOINTMENT OF NEW DEALER

[Letterhead of Ecolab]

[Date]

To:[Name of new Dealer]

 

Dear Sirs

U.S.$[•]00,000,000 Euro-commercial paper programme

We refer to an amended and restated dealer agreement dated 9 June 2017 (the
"Dealer Agreement") between ourselves as Issuers, the Arranger and the Dealers
party thereto relating to a U.S.$[•]00,000,000 Euro-commercial paper programme
(the "Programme").  Terms used in the Dealer Agreement shall have the same
meaning in this letter.

In accordance with Clause ‎6.20 of the Dealer Agreement, we hereby appoint you
as an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]].  Please confirm acceptance of your
appointment upon such terms by signing and returning to us the enclosed copy of
this letter, whereupon you will, in accordance with Clause 6.2 of the Dealer
Agreement, become a party to the Dealer Agreement vested with all the authority,
rights, powers, duties and obligations as if originally named as a Dealer
thereunder.

Yours faithfully

 

…………………………………………...

for and on behalf of

ECOLAB INC. (in its capacity as Issuer)

 

…………………………………………...

for and on behalf of

ECOLAB LUX 1 S.À R.L.

société à responsabilité limitée

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

R.C.S. Luxembourg: B 132319

 

 

 

 



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  31  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

…………………………………………...

for and on behalf of

ECOLAB LUX 2 S.À R.L.

société à responsabilité limitée

6, rue Eugène Ruppert

L-2453 Luxembourg

Grand Duchy of Luxembourg

R.C.S. Luxembourg: B 132318

 

 

…………………………………………...

for and on behalf of

ECOLAB NL 10 B.V.

 

 

…………………………………………...

for and on behalf of

ECOLAB NL 11 B.V.

 

…………………………………………...

for and on behalf of

ECOLAB INC. (in its capacity as Guarantor)

[On copy]

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above.  For the purposes of Clause ‎7
 (Notices), our contact details are as follows:

 

[Name of Dealer]

Address:[                       ]

Telephone:[                       ]

Fax:[                      ]

Email:[                       ]

Contact:[                       ]

 

Dated:…………………………………………...

 

Signed: …………………………………………...

for [Name of new Dealer]





87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  32  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

Schedule 6
FORM OF CALCULATION AGENCY AGREEMENT

THIS AGREEMENT is made on [date]

BETWEEN

(1)



[ECOLAB INC., a corporation organised and existing under the laws of the State
of Delaware, having its registered office at 1209 Orange Street, City of
Wilmington, Delaware, U.S.A., registered in the State of Delaware under number
0164814 / ECOLAB LUX 1 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg, registered with the Luxembourg Register of Commerce
and Companies under number B 132.319; / ECOLAB LUX 2 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 132.318 /ECOLAB NL
10 B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of The Netherlands,
having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The
Netherlands and registered in The Netherlands under number 56036094/ECOLAB NL 11
B.V., a private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of The Netherlands,
having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The
Netherlands and registered in The Netherlands under number 56150547] (delete as
appropriate)(the "Issuer"); [and]

(2)



[ECOLAB INC., a corporation organised and existing under the laws of the State
of Delaware, having its registered office at 1209 Orange Street, City of
Wilmington, Delaware, U.S.A., registered in the State of Delaware under number
0164814 (the "Guarantor"); and]  (delete where Ecolab Inc. is the Issuer)

(3)



[CALCULATION AGENT], as the calculation agent appointed pursuant to Clause ‎2
hereof (the "Calculation Agent", which expression shall include any successor
thereto).

WHEREAS:

(A)



Under an amended and restated dealer agreement (as amended, supplemented and/or
restated from time to time, the "Dealer Agreement") dated 9 June 2017 and made
between the Issuers, the Guarantor, the Arranger and the Dealer(s) referred to
therein, and an amended and restated note agency agreement (as amended,
supplemented and/or restated from time to time, the "Agency Agreement") dated 9
June 2017 and made between the Issuers, the Guarantor and the agents referred to
therein, the Issuers established a Euro-commercial paper programme (the
"Programme").

(B)



The Dealer Agreement contemplates, among other things, the issue under the
Programme of floating rate notes and provides for the appointment of calculation
agents

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  33  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

in relation thereto.  Each such calculation agent's appointment shall be on
substantially the terms and subject to the conditions of this Agreement.

IT IS AGREED as follows:

1.  INTERPRETATION

1.1  Definitions

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

1.2  Legislation

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

1.3  Floating rate Notes

"Relevant Notes" means such floating rate Notes in respect of which the
Calculation Agent is appointed.

2.



APPOINTMENT OF CALCULATION AGENT

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the redemption amount and/or, if applicable, the amount of interest
in respect of the Relevant Notes upon the terms and subject to the conditions of
this Agreement.  The Calculation Agent accepts such appointment.

3.



DETERMINATION AND NOTIFICATION

3.1



Determination

The Calculation Agent shall determine the redemption amount of, and/or, if
applicable, the amount of interest payable on, each Relevant Note in accordance
with the redemption calculation applicable thereto.

3.2



Notification

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause ‎3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the Issue
and Paying Agent (if other than the Calculation Agent) of the redemption amount
and/or, if applicable, the amount of interest so payable.

4.



STAMP DUTIES

The Issuer will pay all stamp, registration and other similar taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement, except for any taxes

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  34  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

payable regarding Luxembourg registration duties (droits d'enregistrement) due
to a registration, submission or filing of this Agreement where such
registration, submission or filing is or was not required to maintain or
preserve the rights of the Calculation Agent under this Agreement.

5.



INDEMNITY AND LIABILITY

5.1



Indemnity

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, legal fees and any applicable value added tax)
which it may incur arising out of the exercise of its powers and duties as
Calculation Agent under this Agreement, except such as may result from its own
negligence or bad faith or that of its officers, employees or agents.

5.2



Liability

The Calculation Agent may consult as to legal matters with lawyers selected by
it, who may be employees of, or lawyers to, the Issuer.  If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith, without negligence and in accordance
with the opinion of such lawyers.

6.



CONDITIONS OF APPOINTMENT

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

(a)



No obligations:  in acting under this Agreement, the Calculation Agent shall act
as an independent expert and shall not assume any obligations towards or
relationship of agency or trust with the Issuer or the owner or holder of any of
the Relevant Notes or any interest therein;

(b)



Notices:  unless otherwise specifically provided in this Agreement, any order,
certificate, notice, request, direction or other communication from the Issuer
made or given under any provision of this Agreement shall be sufficient if
signed or purported to be signed by a duly authorised employee of the Issuer;

(c)



Duties:  the Calculation Agent shall be obliged to perform only those duties
which are set out in this Agreement and in the redemption calculation relating
to the Relevant Notes;

(d)



Ownership, interest:  the Calculation Agent and its officers and employees, in
its individual or any other capacity, may become the owner of, or acquire any
interest in, any Relevant Notes with the same rights that the Calculation Agent
would have if it were not the Calculation Agent hereunder; and

(e)



Calculations and determinations:  all calculations and determinations made
pursuant to this Agreement by the Calculation Agent shall (save in the case of
manifest error) be binding on the Issuer, the Calculation Agent and (if other
than the Calculation Agent) the holder(s) of the Relevant Notes and no liability
to

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  35  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

such holder(s) shall attach to the Calculation Agent in connection with the
exercise by the Calculation Agent of its powers, duties or discretion under or
in respect of the Relevant Notes in accordance with the provisions of this
Agreement, except such as may result from its own gross negligence or bad faith
or that of its officers, employees or agents.

7.



ALTERNATIVE APPOINTMENT

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause ‎3, the Issuer shall appoint [the Issue
and Paying Agent] as calculation agent in respect of the Relevant Notes.

8.



THIRD PARTY RIGHTS

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

9.



LAW AND JURISDICTION

9.1



Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

9.2



Jurisdiction

The Issuer agrees for the benefit of the Calculation Agent that the courts of
England shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) or the consequences of its nullity
(respectively, "Proceedings" and "Disputes") and, for such purposes, irrevocably
submits to the jurisdiction of such courts.

9.3



Appropriate forum

The Issuer irrevocably waives any objection which it might now or hereafter have
to the courts of England being nominated as the forum to hear and determine any
Proceedings and to settle any Disputes, and agrees not to claim that any such
court is not a convenient or appropriate forum.

9.4



Process agent

The Issuer agrees that the process by which any Proceedings in England are begun
may be served on it by being delivered to Ecolab Limited at P.O Box 11,
Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if different,
its registered office for the time being.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the Calculation Agent addressed to the
Issuer and delivered to the Issuer appoint a further person in England to accept
service of process on its behalf and, failing such

87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  36  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

appointment within 15 days, the Calculation Agent shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer.  Nothing in this paragraph shall affect the right of the Calculation
Agent to serve process in any other manner permitted by law.

9.5



Non exclusivity

The submission to the jurisdiction of the courts of England shall not (and shall
not be construed so as to) limit the right of the Calculation Agent to take
Proceedings in any other court of competent jurisdiction, nor shall the taking
of Proceedings in any one or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by law.

10.



COUNTERPARTS

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

[ECOLAB INC. (in its capacity as Issuer)

 

By:…………………………………………...

 

ECOLAB LUX 1 S.À R.L.

 

By:…………………………………………...

 

ECOLAB LUX 2 S.À R.L.

 

By:…………………………………………...

 

ECOLAB NL 10 B.V.

 

By:…………………………………………...



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  37  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

ECOLAB NL 11 B.V.

 

By:…………………………………………...

 

ECOLAB INC. (in its capacity as Guarantor)

 

By:…………………………………………...]*

(*Delete as appropriate)

 

 

 

 



87441-3-18475-v3.0

 

 

87441-3-18475-v3.0

-  38  -

70-40653649

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE

The Issuers

ECOLAB INC.

 

 

By:

/s/ Kristen Bettmann

 

ECOLAB LUX 1 S.À R.L.

.

 

By:

/s/ Kristen Bettmann

 

ECOLAB LUX 2 S.À R.L.

L

 

By:

/s/ Kristen Bettmann

 

ECOLAB NL 10 B.V.

 

 

By:

/s/ Kristen Bettmann

 

ECOLAB NL 11 B.V.

 

 

By:

/s/ Kristen Bettmann

 

The Guarantor

ECOLAB INC.

 

 

By:

/s/ Kristen Bettmann

 





87441-3-18475-v3.0

 

 

 

-  1  -

 

 

--------------------------------------------------------------------------------

 

 

The Arranger

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

 

 

By:

/s/ Richard Johnson

 

 

 





87441-3-18475-v3.0

 

 

 

-  2  -

 

 

--------------------------------------------------------------------------------

 

 

The Dealers

CITIBANK EUROPE PLC, UK BRANCH

 

 

 

By:

/s/ Angela Donnelly

 

(duly authorised attorney)





87441-3-18475-v3.0

 

 

 

-  3  -

 

 

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE SECURITIES (EUROPE) LIMITED

 

 

 

By:

/s/ Richard Johnson

 

(duly authorised attorney)

 

 

87441-3-18475-v3.0

 

 

 

-  4  -

 

 

--------------------------------------------------------------------------------